United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 7, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-51080
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ISMAEL NAVARRETTE,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. P-03-CR-56-ALL
                          --------------------

Before WIENER, DeMOSS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Ismael Navarrette appeals from his sentence for abusive

sexual conduct in violation of 18 U.S.C. § 2244(a)(2).

Navarrette argues that he may challenge his sentence despite his

waiver of his right to appeal.

     This court reviews de novo whether a waiver of appeal bars

an appeal.     United States v. Baymon, 312 F.3d 725, 727 (5th Cir.

2002).   Navarrette knowingly and voluntarily waived his right to

appeal his sentence.     See United States v. Portillo, 18 F.3d 290,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-51080
                                -2-

292-93 (5th Cir. 1994).   Navarrette’s waiver of appeal is

enforceable and bars the present appeal.

     APPEAL DISMISSED.